Citation Nr: 1309886	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  08-16 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to an initial, compensable rating for bilateral pes planus (flat feet) with plantar fasciitis, from October 1, 2004.

2.  Entitlement to a disability rating in excess of 10 percent for bilateral pes planus with plantar fasciitis, from July 21, 2005.

3.  Entitlement to a disability rating in excess of 30 percent for bilateral pes planus with plantar fasciitis, from September 12, 2006.

4.  Entitlement to an initial, compensable disability rating for bilateral ankle posterior tibialis tendinopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to September 2004.

These matters come to the Board of Veterans' Appeals (Board) on appeal from December 2006 and May 2012 rating decisions.

In December 2006, the RO granted a 30 percent disability rating for bilateral pes planus, effective September 12, 2006.  In January 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2008.  A supplemental statement of the case (SSOC) was issued in May 2012.  

Also in May 2012, the RO issued a rating decision granting service connection for bilateral ankle posterior tibialis tendinopathy and assigning an initial noncompensable (0 percent) rating, effective September 20, 2011.  Later in May 2012, the Veteran filed an NOD.  An SOC was issued in September 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2012.

In February 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  During the February 2013 Board hearing, the Veteran submitted additional medical evidence directly to the Board, along with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2012).

With respect to the Board's characterization of the appeal pertaining to evaluation of bilateral pes planus with plantar fasciitis, the Board notes that the RO granted service connection for bilateral pes planus in a June 2005 rating decision and assigned an initial, 0 percent (noncompensable) rating, effective October 1, 2004.  One month later, in July 2005, the Veteran filed a request  'reopen' his claim.  The RO treated the Veteran's July 2005 letter as a claim for higher rating; the Board observes, however, that the letter may reasonably be construed as a timely-filed expression of disagreement, or, NOD, with the initial rating assigned.  See 38 C.F.R. §§ 20.200, 20.201 (2012).  The RO subsequently issued a December 2005 rating decision awarding a 10 percent rating for bilateral pes planus with plantar fasciitis, effective July 21, 2005.  Thereafter, the RO characterized a September 2006 statement from the Veteran as a claim for higher rating; the RO awarded the 30 percent rating, from September 12, 2006, in the December 2006 rating decision on appeal.  

In this case, construing the Veteran's July 2005 letter as an NOD would extend the appellate period back to the effective date of the award of service connection (October 1, 2004).  

The Board also notes that, by virtue of the addition of new and material evidence to the claims file within one year of both the June and December 2005 rating decisions, those decisions never became final.  Specifically, the report of a September 2005 VA foot examination was received within one year of the RO's June 2005 rating decision, and the report of November 2006 VA foot examination was received within one year of the December 2005 rating decision.  On these facts, the appeal as to the evaluation of bilateral pes planus is appropriately considered as pending from the award of service connection and initial compensation.  See 38 C.F.R. § 3.156(b) (if new and material evidence is received within the relevant appeal period, the evidence is to be considered as having been filed in connection with the pending claim).  See also Bond v. Shinseki, 659 F.3d 1362, 1368 (Fed. Cir. 2011); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

As such, although the RO has characterized the appeal as to the evaluation of bilateral pes planus with plantar fasciitis as encompassing only the period for which the 30 percent rating was awarded, the Board has recharacterized this portion of the appeal as emanating from the award of service connection and initial compensation, and hence, encompassing all three ratings and associated periods, or stages, as reflected by the first three matters set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability, and effectively holding that different ratings may be warranted for distinct periods of time, based on the facts found); and AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that the Veteran is presumed to seek the maximum available benefit for a disability).

For the reasons expressed below, the matters on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

During the February 2013 Board hearing, the undersigned and the Veteran's representative identified the only issue on appeal as the matter of the Veteran's entitlement to a rating in excess of 30 percent for his bilateral pes planus with plantar fasciitis.  During the hearing, the Veteran limited his testimony to this issue.

Following the hearing, however, closer examination of the claims file revealed that the Veteran had also perfected an appeal on the claim for a higher rating for bilateral ankle posterior tibialis tendinopathy.  Significantly, the October 2012 VA Form 9 the Veteran filed to perfect his appeal on this claim reflects his desire for a  Board hearing.  He filed a hearing selection form with his VA Form 9 specifically requesting a Board video-conference hearing.  

As the Veteran has not offered any testimony on the issue of higher rating for his bilateral ankle posterior tibialis tendinopathy, there remains an outstanding Board video-conference hearing in connection with this appeal.  Moreover, while the hearing was specifically requested in connection with the bilateral ankle disability  claim, given the Board's expansion of the appeal to include consideration of the matters of higher ratings for bilateral plantar fasciitis prior to September 12, 2006, the Veteran may wish to offer testimony on these matters, as well.

Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Since the RO schedules Board video-conference hearings, a remand of this matter to the RO for scheduling of the requested hearing is warranted.

Accordingly, these matters are hereby REMANDED to the RO for the following action:

Schedule the Veteran for a Board video-conference hearing at the earliest available opportunity.  Notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2012).  After the hearing, return the claims file to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


